EXHIBIT 10.6
 
 
NISSAN AUTO LEASE TRUST 2010-A,
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee and
as Secured Party,
and
U.S. BANK NATIONAL ASSOCIATION,
as Securities Intermediary
 
CONTROL AGREEMENT
Dated as of May 25, 2010
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE ONE DEFINITIONS
    1            
1.01 General Definitions
    1  
1.02 Incorporation of UCC by Reference
    2  
1.03 Interpretive Provisions
    2            
ARTICLE TWO ESTABLISHMENT OF CONTROL OVER SECURITIES ACCOUNTS
    2            
2.01 Establishment of Reserve Account
    2  
2.02 “Financial Assets” Election
    2  
2.03 Entitlement Orders
    2  
2.04 Subordination of Lien; Waiver of Set-Off
    3  
2.05 Notice of Adverse Claims
    3            
ARTICLE THREE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SECURITIES
INTERMEDIARY
    3            
3.01 Representations, Warranties and Covenants of the Securities Intermediary
    3            
ARTICLE FOUR MISCELLANEOUS
    4            
4.01 Choice of Law
    4  
4.02 Conflict with Other Agreements
    4  
4.03 Amendments
    4  
4.04 Successors
    4  
4.05 Notices
    4  
4.06 Termination
    5  
4.07 Counterparts
    5  
4.08 No Petition
    5  

-i-



--------------------------------------------------------------------------------



 



CONTROL AGREEMENT
     This Control Agreement, dated as of May 25, 2010 (as amended, supplemented
or otherwise modified from time to time, this “Agreement”) is among Nissan Auto
Lease Trust 2010-A, a statutory trust formed pursuant to the laws of the State
of Delaware (the “Issuing Entity”), U.S. Bank National Association, a national
banking association (“U.S. Bank”), in its capacity as securities intermediary
(the “Securities Intermediary”), and in its capacity as indenture trustee (the
“Indenture Trustee”) on behalf of the holders of the Notes (the “Secured Party”)
under the Indenture, dated as of May 25, 2010 (the “Indenture”), by and between
the Issuing Entity and the Indenture Trustee.
RECITALS
     WHEREAS, pursuant to the Indenture, the Issuing Entity has granted to the
Secured Party a security interest in investment property consisting of the
Reserve Account, related Security Entitlements and the financial assets and
other investment property from time to time included therein to secure payment
of the Notes;
     WHEREAS, pursuant to the Indenture, on the date on which the lien of the
Indenture is released, rights with respect to the Reserve Account shall be
transferred back to the Issuing Entity; and
     WHEREAS, the parties hereto desire that the security interest of the
Secured Party be a first priority security interest perfected by “control”
pursuant to Articles Eight and Nine of the UCC.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE ONE
DEFINITIONS
          1.01 General Definitions. Capitalized terms used herein that are not
otherwise defined shall have the respective meanings ascribed thereto in the
Agreement of Definitions, dated as of May 25, 2010, by and among the Issuing
Entity, as issuer, NILT Trust, a Delaware statutory trust, as grantor and
initial beneficiary (in such capacity, the “Grantor” and the “UTI Beneficiary,”
respectively), Nissan-Infiniti LT, a Delaware statutory trust (the “Titling
Trust”), Nissan Motor Acceptance Corporation, a California corporation (“NMAC”),
in its individual capacity, as servicer and as administrative agent (in such
capacity, the “Servicer” and the “Administrative Agent,” respectively), Nissan
Auto Leasing LLC II, a Delaware limited liability company (“NALL II”), NILT,
Inc., a Delaware corporation, as trustee to the Titling Trust (the “Titling
Trustee”), Wilmington Trust Company, a Delaware banking corporation, as owner
trustee and Delaware trustee (in such capacity, the “Owner Trustee” and the
“Delaware Trustee,” respectively), and U.S. Bank, as Indenture Trustee and trust
agent (in such capacity, the “Trust Agent”).

1



--------------------------------------------------------------------------------



 



          1.02 Incorporation of UCC by Reference. Except as otherwise specified
herein or as the context may otherwise require, all terms used in this Agreement
not otherwise defined herein which are defined in the UCC shall have the
meanings assigned to them in the UCC.
          1.03 Interpretive Provisions. For all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) terms used in this Agreement include, as appropriate, all genders and the
plural as well as the singular, (ii) references to words such as “herein”,
“hereof”, and the like shall refer to this Agreement as a whole and not to any
particular part, Article, or Section within this Agreement, (iii) the term
“include” and all variations thereof shall mean “include without limitation”,
(iv) the term “or” shall include “and/or”, (v) the term “proceeds” shall have
the meaning ascribed thereto in the UCC and (vi) any defined term that relates
to a document shall include within its definition any amendments, modifications,
renewals, restatements, extensions, supplements, or substitutions that have been
or are hereafter executed and delivered in accordance with the terms thereof,
except that references to the SUBI Trust Agreement include only such items as
related to the 2010-A SUBI and the Titling Trust.
ARTICLE TWO
ESTABLISHMENT OF CONTROL OVER SECURITIES ACCOUNTS
          2.01 Establishment of Reserve Account. The Securities Intermediary
hereby confirms that (i) the Servicer, on behalf of the Issuing Entity, has
established the Reserve Account with the Securities Intermediary, (ii) the
Reserve Account is an account to which financial assets are or may be credited,
(iii) the Securities Intermediary shall, subject to the terms of this Agreement
and the Indenture, treat the Secured Party as entitled to exercise the rights
with respect to any financial asset credited to the Reserve Account, (iv) all
property delivered to the Securities Intermediary by or on behalf of the Secured
Party for deposit to the Reserve Account will promptly be credited to the
Reserve Account and (v) all securities or other property underlying any
financial assets credited to the Reserve Account shall be registered in the name
of the Securities Intermediary, endorsed to the Securities Intermediary or in
blank or credited to another securities account maintained in the name of the
Securities Intermediary and in no case will any financial asset credited to the
Reserve Account be registered in the name of the Issuing Entity, payable to the
order of the Issuing Entity or specially endorsed to the Issuing Entity except
to the extent the foregoing have been specially endorsed to the Securities
Intermediary or in blank.
          2.02 “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of property (whether investment property, financial asset,
security, instrument or cash) credited to the Reserve Account shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the UCC.
          2.03 Entitlement Orders. If at any time the Securities Intermediary
shall receive any Entitlement Order from the Secured Party with respect to the
Reserve Account, the Securities Intermediary shall comply with such Entitlement
Order without further consent by the Issuing Entity, the Secured Party or any
other Person. If at any time the Secured Party notifies the Securities
Intermediary in writing that the Lien of the Indenture has been released, the

2



--------------------------------------------------------------------------------



 



Securities Intermediary shall thereafter comply with Entitlement Orders with
respect to the Reserve Account from the Issuing Entity without further consent
by the Secured Party or any other Person.
          2.04 Subordination of Lien; Waiver of Set-Off. If the Securities
Intermediary has or subsequently obtains by agreement, operation of law or
otherwise a security interest in the Reserve Account or any Security Entitlement
credited thereto, the Securities Intermediary hereby agrees that such security
interest shall be subordinate to the security interests of the Secured Party.
The financial assets and other items deposited to the Reserve Account will not
be subject to deduction, set-off, banker’s lien or any other right in favor of
any Person or entity other than the Secured Party (except that the Securities
Intermediary may set off against amounts on deposit in the Reserve Account
(i) all amounts due to it in respect of its customary fees and expenses for the
routine maintenance and operation of the Reserve Account and (ii) the face
amount of any checks that have been credited to the Reserve Account but are
subsequently returned unpaid because of uncollected or insufficient funds).
          2.05 Notice of Adverse Claims. Except for the claims and interests of
the Secured Party and the Issuing Entity in the Reserve Account, the Securities
Intermediary does not know of any claim to, or interest in, the Reserve Account
or in any financial asset credited thereto. If any Person asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against the Reserve Account or in
any financial asset credited thereto, the Securities Intermediary will promptly
notify the Secured Party and the Issuing Entity thereof.
ARTICLE THREE
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SECURITIES INTERMEDIARY
          3.01 Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby represents and warrants to each
of the Secured Party and the Issuing Entity, and covenants that:
               (a) The Reserve Account has been established as set forth in
Section 2.01 and the Reserve Account will be maintained in the manner set forth
herein until termination of this Agreement. The Securities Intermediary shall
not change the name or account number of the Reserve Account without the prior
written consent of the Secured Party.
               (b) No financial asset carried in the Reserve Account is or will
be registered in the name of the Issuing Entity, payable to the order of the
Issuing Entity, or specially endorsed to the Issuing Entity, except to the
extent such financial asset has been endorsed to the Securities Intermediary or
in blank.
               (c) This Agreement is the valid and legally binding obligation of
the Securities Intermediary, enforceable against the Securities Intermediary in
accordance with its terms.

3



--------------------------------------------------------------------------------



 



               (d) The Securities Intermediary has not entered into, and until
the termination of this Agreement will not enter into, any agreement pursuant to
which it agrees to comply with Entitlement Orders of any Person other than the
Secured Party to the extent provided in Section 2.03, with respect to the
Reserve Account.
               (e) The Securities Intermediary has not entered into any other
agreement with the Issuing Entity or the Secured Party purporting to limit or
condition the obligation of the Securities Intermediary to comply with
Entitlement Orders as set forth in Section 2.03.
ARTICLE FOUR
MISCELLANEOUS
          4.01 Choice of Law. This Agreement and the Reserve Account shall be
governed by the laws of the State of New York, without reference to its conflict
of law provisions (other than Section 5-1401 of the General Obligations Law of
the State of New York). Regardless of any provision in any other agreement, for
purposes of the UCC, New York shall be deemed to be the Securities
Intermediary’s jurisdiction and the Reserve Account (as well as the Security
Entitlements related thereto) shall be governed by the laws of the State of New
York.
          4.02 Conflict with Other Agreements. There are no other agreements
entered into between the Securities Intermediary in such capacity and the
Issuing Entity with respect to the Reserve Account. In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall prevail.
          4.03 Amendments. No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all of the parties hereto.
          4.04 Successors. The terms of this Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
corporate successors.
          4.05 Notices. All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered by hand or, in the case of mail, email (if an email address is
provided) or facsimile notice, when actually received by the intended recipient,
addressed to the party to be notified, and sent to, in the case of (i) the
Issuing Entity c/o Wilmington Trust Company, at Rodney Square North, 1100 N.
Market Street, Wilmington, Delaware 19890 (telecopier no. (302) 651-8882),
Attention: Corporate Trust Administration, with a copy to Nissan Motor
Acceptance Corporation, as Administrative Agent, at One Nissan Way, Franklin,
Tennessee 37067 (telecopier no. (615) 725-1720) (email:
shishir.bhushan@nissan-usa.com and mark.wilten@nissan-usa.com), Attention:
Treasurer, (ii) the Secured Party, at U.S. Bank National Association, 209 South
LaSalle Street, Suite 300, Chicago, IL 60604 (telecopier no. (312) 325-8905)
(email: patricia.child@usbank.com), Attention: Nissan Auto Lease Trust 2010-A,
and (iii) the Securities Intermediary, at U.S. Bank

4



--------------------------------------------------------------------------------



 



National Association, 209 South LaSalle, Suite 300, Chicago IL 60604 (telecopier
no. (312) 325-8905) (email: patricia.child@usbank.com), Attention: Nissan Auto
Lease Trust 2010-A, or as to any of such parties, at such other address as shall
be designated by such party in a written notice to the other parties.
          4.06 Termination. The rights and powers granted herein to the Secured
Party have been granted in order to perfect its security interest in the Reserve
Account, are powers coupled with an interest and will neither be affected by the
bankruptcy of the Issuing Entity nor by the lapse of time. The obligations of
the Securities Intermediary hereunder shall continue in effect with respect to
the Reserve Account until the Secured Party shall have notified the Securities
Intermediary in writing that its security interests under the Indenture have
been terminated.
          4.07 Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
          4.08 No Petition. Each of the parties hereto covenants and agrees that
prior to the date that is one year and one day after the date upon which all
obligations under each Securitized Financing have been paid in full, it will not
institute against, or join any other Person in instituting against the Grantor,
the Depositor, the Titling Trustee, the Titling Trust, the Issuing Entity, any
other Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.
[Signature Page to Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

            NISSAN AUTO LEASE TRUST 2010-A
      By:   WILMINGTON TRUST COMPANY,         not in its individual capacity,
but        solely as Owner Trustee            By:           Name:          
Title:           U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee and Secured Party
      By:           Name:           Title:           U.S. BANK NATIONAL
ASSOCIATION,
as Securities Intermediary
      By:           Name:           Title:        

S-1